FILED
                                                                            DEC 07 2010
                            NOT FOR PUBLICATION
                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

                    UNITED STATES COURT OF APPEALS

                            FOR THE NINTH CIRCUIT



ARTHUR STEWARD,                                  No. 09-17089

              Plaintiff - Appellant,             D.C. No. 2:08-cv-02622-LKK-
                                                 CMK
  v.

TOWN OF PARADISE,                                MEMORANDUM *

              Defendant - Appellee.



                   Appeal from the United States District Court
                      for the Eastern District of California
                  Lawrence K. Karlton, District Judge, Presiding

                     Argued and Submitted November 3, 2010
                            San Francisco, California

Before: NOONAN and PAEZ, Circuit Judges, and DUFFY, District Judge.**




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.
      Appellant Arthur Steward appeals from an order by the district court

granting summary judgment in favor of Appellee, the Town of Paradise of

Paradise, on his 42 U.S.C. § 1983 claims alleging as consitutional violations a

taking of his property without due process, and inverse condemnation without just

compensation. The district court granted summary judgment on the basis that

Steward’s federal claims were subject to claim preclusion based on prior state court

judgments. We affirm.

                                 Analysis

      We review a grant of summary judgment de novo. Buono v. Norton, 371

F.3d 543, 545 (9th Cir. 2004). “A district court’s ruling on claim preclusion is also

reviewed de novo.” Holcombe v. Hosmer, 477 F.3d 1094, 1097 (9th Cir. 2007).

“Claim preclusion is a broad doctrine that bars bringing claims that were

previously litigated as well as some claims that were never before adjudicated.”

Holcombe, 477 F.3d at 1097 (quoting Clements v. Airport Auth. of Washoe Cnty.,

69 F.3d 321, 327 (9th Cir. 1995)). The Supreme Court has held that a state-court

judgment “has the same claim-preclusive effect in [a federal § 1983 case] that the

judgment would have in [the applicable] state court[].” Migra v. Warren City

School Dist. Bd. Of Educ., 465 U.S. 75, 85 (1984). In Migra, the Court

“rejecte[ed] the view that § 1983 prevents the judgment in petitioner’s state-court

proceeding from creating a claim preclusion bar in this case.” Id. at 84.
       We apply California law of claim preclusion to the judgments at issue, as the

underlying judgments in this case were rendered in California. See San Diego

Police Officers’ Ass’n v. San Diego City Emps.’ Ret. Sys., 568 F.3d 725, 734 (9th

Cir. 2009) (applying California claim preclusion law to determine the effect of a

California judgment in a subsequent federal case). Under California’s claim

preclusion doctrine, “three requirements have to be met: (1) the second lawsuit

must involve the same ‘cause of action’ as the first one, (2) there must have been a

final judgment on the merits in the first lawsuit and (3) the party to be precluded

must itself have been a party, or in privity with a party, to that first lawsuit.” Id.

The parties do not dispute that the same parties are involved in the state cases and

the federal case. It is clear that Steward had a fair opportunity to litigate his claims

in state court.1




       1
        After dismissing Steward’s first and second amended complaints, discussed
infra, the state court subsequently granted summary judgment for the Town of
Paradise and against Steward on all of his remaining claims except his conversion
claim. The state court expressly rejected Steward’s “argument, with citation to
authorities, that a city can be liable for interfering with access of an abutting
landowner to a public street,” finding that “the authorities are not applicable
because [Steward] was not and is not an abutting landowner; his property is not
directly adjacent to a public street open to automobile traffic.” Steward abandoned
his appeal of these state-court decisions and filed this separate federal action
instead.
                           I.     Same Cause Of Action

      Under California law, whether two cases involve the same “‘cause of action’

for purposes of res judicata” is determined “by analyzing the primary right at

stake.” San Diego Police Officers’ Ass’n, 568 F.3d at 734. Specifically, “if two

actions involve the same injury to the plaintiff and the same wrong by the

defendant then the same primary right is at stake even if in the second suit the

plaintiff pleads different theories of recovery, seeks different forms of relief and/or

adds new facts supporting recovery.” Id. (quoting Eichman v. Fotomat Corp., 197

Cal. Rptr. 612, 614 (1983)).

      The district court properly determined that Steward’s federal lawsuit

involves the same “cause of action” as his prior state court litigation. The state

court litigation and the current federal suit seek to vindicate the same primary

rights—Steward’s right to be free from economic injury to his property interest

allegedly caused by the Town of Paradise of Paradise’s taking of his right to cross

the railroad easement and/or the denial of access to his mobile home property—and

these rights were alleged in Steward’s state court lawsuit. Further, Steward alleged

no new facts in his federal case that would change the analysis from the state

court’s judgments.
                    II.    Final Judgment On The Merits

      The district court also properly concluded that the state court judgments

were “on the merits” under California law. The state court dismissed Steward’s

first amended complaint for failure to allege facts sufficient to constitute a cause of

action. The state court also dismissed the inverse condemnation claim presented in

Steward’s second amended complaint for failure to allege facts sufficient to

constitute a cause of action. The state court next granted summary judgment in

favor of the Town of Paradise on all except one remaining claim in Steward’s

second amended complaint. The remaining claim (which is not relevant here) was

settled by the parties. Thus, the state court effectively passed on the merits of

Steward’s claims under California law. See Sterling v. Galen, 51 Cal. Rptr. 312,

315 (Cal. Ct. App. 1966). Steward’s first amended complaint, in relevant part,

pleaded that: (1) the Town of Paradise deprived him of use of his private driveway

and culvert for ingress and egress to his property, loss of earning capacity of his

mobile home park, and loss of marketable value of his real property; and (2) the

Town of Paradise violated his due process rights when it took and destroyed his

driveway and culvert without notice or a hearing, causing him damage as alleged in

the complaint. Steward’s second amended complaint also alleged loss of market

value of his real property, loss of development and economic value of his mobile
home park, and that the Town of Paradise of Paradise’s substantial impairment of

access to his property constituted an inverse condemnation.

      Thus, the state court judgments in this case constituted final judgments on

the merits entitled to claim preclusive effect. Sterling, 51 Cal. Rptr. at 315 (citing

Crowley v. Modern Faucet Mfg. Co., 282 P.2d 33, 34–35 (Cal. 1955)).

Accordingly, we affirm the district court's grant of summary judgment on the

ground that Steward’s federal claims are subject to claim preclusion based on prior

state court judgments.

AFFIRMED.